Citation Nr: 1456374	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  11-13 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to an increased rating in excess of 10 percent for service-connected "stomach" (abdominal) scars.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board previously remanded this matter in June 2014.  The requested development has been completed, and the case has been returned to the Board for further appellate review.

The issue of entitlement to service connection for fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the initial rating period, the Veteran' abdominal scars have been manifested by three scars that are painful.





CONCLUSION OF LAW

The criteria for an initial 20 percent rating for abdominal scars have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7805 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

 Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, prior to the initial rating decision in this matter, a March 2009 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.
The Veteran has appealed the initial rating assigned for abdominal scars in the July 2009 rating decision.  The RO did not provide the Veteran with additional notice regarding the claim for a higher initial rating.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  Therefore, the Board concludes that the duty to notify has been satisfied.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the veteran in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id. 

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and post-service VA and private medical records have been obtained and associated with the record.  The Veteran has not identified any other outstanding records pertaining to the claim for a higher initial rating for abdominal scars.   

The Veteran was afforded VA examinations in August 2009, August 2010 and July 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations obtained in this case are adequate, as they were predicated on a review of the claims file, contained a description of the history of the disability at issue, and provided detailed findings regarding the disability, which addressed the criteria for scars.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue being decided has been met.  C.F.R. § 3.159(c)(4).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims ("the Court") held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ asked specific questions directed at identifying the severity of the Veteran's symptoms as well as the impact of her disability on her occupation. The VLJ also sought to identify any pertinent evidence not currently associated with the claims file.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

Initial Rating for Abdominal Scars

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability ratings to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2014).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  This amendment generally applies to applications for benefits received by VA on or after October 23, 2008.  A Veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The Board notes in the instant case the RO considered the Veteran's disability under the former and amended criteria.  Thus, the Board will consider both the former and current regulations in this case.
With regard to the Diagnostic Codes for scars, the previous and amended criteria in Diagnostic Code 7800 are not applicable because Diagnostic Code 7800 addresses disfigurement of the head, face, or neck.  38 C.F.R. § 4.118 (2008 and 2013). Neither version of Diagnostic Code 7801 applies because the VA examiners found that the scars do not cause limited motion, the scars are linear and none of the scars exceeds 39 square centimeters (6 square inches) in area.  Id.  Neither version of Diagnostic Code 7802 applies to this case because none of the scars covers an area of 929 square centimeters (144 square inches).  Because the Veteran's scars are stable, Diagnostic Code 7803 also does not apply, as it pertains to unstable scars.  The revised regulations eliminated Diagnostic Code 7803.  Id.  Lastly, neither version of Diagnostic Code 7805 applies because the abdominal scars do not cause limitation of function of the affected part or cause any other disabling effects.   Id.

Diagnostic Code 7804 is applicable.  Under the former criteria, Diagnostic Code 7804 provided a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118 (2008). 

According to the revised criteria of Diagnostic Code 7804, a 10 percent rating is assignable for one or two scars that are unstable or painful.  A 20 percent rating is assignable for three of four scars that are unstable or painful.  A 30 percent rating is assignable for five or more scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that, if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes  7800, 7801, 7802 or 7805 may also receive an evaluation under this diagnostic code, when applicable.  

A July 2009 rating decision granted service connection for scars on the stomach and assigned a non-compensable (zero percent) rating from January 2009.  A subsequent Statement of the Case increased the rating for abdominal scars to 10 percent disabling from January 2009.  

The Veteran asserts that a higher initial rating is warranted.  In an April 2010 statement, the Veteran indicated that all of her scars have keloids and are itchy.  At the Board hearing in December 2011, the Veteran testified that the scars are very painful.  The Veteran testified that there is tissue under the scars that is hard and is tender to the touch. 

The Veteran had a VA examination in August 2009.  The examiner noted a history of hysterectomy surgery in 2004, back surgery in 2004 and surgeries for bile obstruction in 2006 and 2008.  On physical examination, three scars were noted.  The first scar was a scar from bowel surgery and back surgery.  The scar was 1 centimeter in width and 7 centimeters in length.  The scar was painful.  It was hyperpigmented, had no signs of skin breakdown and was superficial.  The examiner noted that the scar did not have any other disabling effects.  There was no keloid formation or edema along the length of the scar.  

There was a second scar from bowel surgery that was 0.5 centimeters in width and 16 centimeters in length.  The scar was not painful or hyperpigmented.  There were no signs of skin breakdown.  The scar was superficial and did not have any other disabling effects.  The scar did show keloid formation.  There was no edema or inflammation over the entire length of the scar.  There was numbness of the scar, except the distal end.  

The examiner noted a third scar from hysterectomy.  There scar was 0 centimeters in width and was described as a 16 centimeter linear scar.  The scar was painful.  There was no sign of skin breakdown.  The scar was superficial.  There were no other disabling effects.  There were no signs of inflammation, edema, or keloid formation.  There was hypopigmentation.  

The Veteran had a VA examination in August 2010.  The examination report noted two scars.  The first scar was located on the left aspect of the abdomen.  There was no skin breakdown over the scar, and the Veteran reported pain.  The examiner noted that the Veteran had a scar to the left of the abdomen post lumbar surgery and small bowel obstruction surgery that had a formed keloid and was hyperpigmented.  The Veteran reported that the scar was numb outside to light touch but painful on the inside of the scar with deeper palpation.  On physical examination of the scar, it was 0.5 centimeters in width and 8 centimeters in length.  The scar was painful and was deep.  The examiner indicated that there was no inflammation, edema or keloid formation.  There were no other disabling effects.  

The examiner noted that there was a second scar on the mid-abdomen.  The scar had a width of 0.5 centimeters and a length of 14.5 centimeters.  The scar was painful and had no signs of skin breakdown.  The scar was deep.  There were no signs of inflammation, no edema and no keloid formation.  The scar did not have any other disabling effects.  

The Veteran had a VA examination in July 2014.  The Veteran reported that her scars were numb and were keloided.  The Veteran reported that she felt tugging of scar tissue, which occurred daily.  She reported that she took pain medication on a daily basis, which allowed her not to feel the tugging as much.  

The examiner noted that the scars of the trunk and extremities were not painful.  None of the scars were both painful and unstable.  On physical examination, the examiner noted scars on the pelvic area, mid abdomen and to the left of the second scar.  The examiner indicated that the scars were linear.  The length of the first scar was 13.5 centimeters.  The length of the second scar was 19 centimeters.  The length of the third scars was 8 centimeters.  The examiner indicated that the scars did not result in limitation of function.  

The above evidence establishes that the Veteran's abdominal scars are manifested by surgical scars on the abdomen.  The Veteran's competent and credible statements indicate that the scars are painful.  In this case, although the 2010 VA examination described only two scars, the 2009 and 2014 VA examination noted three scars on the abdomen.  The scars are stable.  The VA examinations reflect that the abdominal scars do not result in limitation of function of the abdominal area.  Applying the revised rating criteria, the Board finds that a 20 percent rating is warranted, pursuant to Diagnostic Code 7804 for three scars that are painful.  The next higher rating of 30 percent under Diagnostic Code 7804 is not assignable in this case, as the Veteran's disability is not manifested by five or more scars that are unstable or painful.  Accordingly, for these reasons, a 20 percent rating, but no higher, is assigned for abdominal scars, pursuant to Diagnostic Code 7804, throughout the initial rating period.  

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, the Board finds the schedular rating criteria adequate to rate the Veteran's scars.  The Veteran's disability is manifested by painful abdominal scars.   These manifestations are contemplated by the rating criteria, which consider the area affected, the size of the scars and whether the scars are unstable, painful or result in limitation of function.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Because the schedular rating criteria are adequate to rate the Veteran's disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. 
§ 3.321(b)(1).
ORDER

An initial 20 percent rating is granted for abdominal scars, subject to regulations governing the payment of monetary benefits.  


REMAND

Additional development is warranted with regard to the claim for service connection for fibromyalgia. 

At the Board hearing in December 2011, the Veteran testified that fibromyalgia is related to physical training in service.  The Veteran testified that fibromyalgia might be related to severe pain she had during service.  Service treatment records from the Veteran's active duty service from April 1996 to October 2001 reflect complaints of pain, including back, upper back and neck pain.  

The Veteran had a VA examination in July 2014.  The VA examiner stated that the Veteran does not have, and has never been diagnosed with, fibromyalgia.  The VA examiner explained that, after a review of the Veteran's claims file, service treatment records and private medical records, there was no diagnosis of fibromyalgia.  

Medical records from Rose Hill Family Care, dated in March 2009, reflect  that a diagnosis of fibromyalgia was listed.  This diagnosis was not addressed by the VA examiner.

A remand is warranted to obtain an addendum opinion from the examiner addressing the diagnosis of fibromyalgia.  Although the Veteran concluded that the Veteran was not diagnosed with fibromyalgia, the evidence shows a diagnosis of fibromyalgia during the appeal period.  As the Veteran was diagnosed with fibromyalgia during the appeal period, the requirement of a current disability is satisfied.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  On remand, the July 2014 examiner should be requested to complete a supplemental opinion.  The examiner should provide an opinion with a rationale as to whether fibromyalgia is related to active service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the claims folder to the examiner who conducted the VA examination of July 2014 and request a supplemental opinion.  The VA examiner is requested to review the claims file.  The VA examiner is then requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that fibromyalgia had its onset during service or is otherwise related to service.

The examiner should specifically consider the Veteran's complaints of neck and back pain during active service, as well as her testimony that she experienced pain due to training exercises during service.  

In formulating this opinion, the examiner is advised that although the examiner may conclude that fibromyalgia is not present on the current examination, in light of a diagnosis of this disability during the appeal period (in March 2009), the requested nexus opinion must be provided.

The VA examiner should provide a detailed rationale for the opinion. If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  In the event that the July 2014 examiner is not available, or is no longer employed by VA, obtain a medical opinion from another examiner that addresses the inquiries set forth above regarding the disability claimed.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2014).  After the requested actions are completed, the supplemental opinion should be reviewed to ensure complete compliance with the directives of this remand.

4.  Thereafter, the claim should be readjudicated.  If the claim remains denied, provide a supplemental statement of the case to the Veteran and her representative, and allow them an opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




								(Continued on next page)


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


